


Exhibit 10.1

NAUTILUS, INC.
2015 LONG-TERM INCENTIVE PLAN


1.    PURPOSE
  
The purpose of the Nautilus, Inc. 2015 Long-Term Incentive Plan (the “Plan”) is
to advance the interests of Nautilus, Inc., a Washington corporation
(“Nautilus”), and its Subsidiaries (Nautilus and its Subsidiaries hereinafter
collectively, the “Corporation”), by enhancing the Corporation’s ability to
attract and retain highly qualified personnel and directors and aligning the
long-term interests of participants with those of shareholders. This Plan
permits the grant of stock options, stock appreciation rights, restricted stock,
performance units and stock units, each of which shall be subject to such
conditions based upon continued employment, passage of time or satisfaction of
performance criteria as shall be specified pursuant to the Plan.
  
2.    DEFINITIONS


(a)
“Administrator” means the officer or officers of the Corporation appointed by
the Committee to perform certain Plan ministerial functions pursuant to
subsection 3(b).



(b)
“Award” means a Stock Option, Stock Appreciation Right, Restricted Stock,
Performance Unit or Stock Unit granted to a Participant pursuant to the Plan.



(c)
“Award Agreement” means (as applicable) an Option Agreement, an SAR Agreement, a
Restricted Stock Agreement, a Stock Unit Agreement and/or a Performance
Unit Agreement.



(d)
“Board of Directors” means the Board of Directors of Nautilus.



(e)
“Code” means the Internal Revenue Code of 1986, as amended from time to time and
any successor thereto, the Treasury Regulations promulgated thereunder and other
relevant interpretive guidance issued by the Internal Revenue Service or
Treasury Department. Any reference to a section of the Code shall be deemed to
include such regulations and guidance and any successor provision of the Code.



(f)
“Committee” means the Compensation Committee of Nautilus.



(g)
“Common Stock” means the common stock, without par value, of Nautilus authorized
for issuance by Nautilus.



(h)
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time. Any reference to a section of the Exchange Act shall include any
successor provision of the Exchange Act.

(i)
“Executive Officer” means any “officer” of Nautilus as such term is defined in
Rule 16a‑1 under the Exchange Act.



(j)
“Fair Market Value” means, with respect to any given date, the value of a Share
determined as follows:



(1)
If the Common Stock is publicly traded and is then listed on a national
securities exchange, its closing price on the date of determination on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading, as reported in The Wall Street Journal or such other source
as the Committee deems reliable (or, if there are no reported sales on such
date, on the last date prior to such date on which there was a reported sale);



(2)
If the Common Stock  is publicly traded but is neither listed nor admitted to
trading on a national securities exchange, the average of the closing bid and
asked prices of a Share as reported in The Wall Street Journal, or as quoted by
an established quotation service for over-the-counter securities, or as reported
by such other source as the Committee deems reliable, and if there is no such
reported price for the Common Stock for the date in question, then such price on
the last preceding date for which such price exists shall be determinative of
Fair Market Value; or







--------------------------------------------------------------------------------




(3)
If none of the foregoing is applicable, by the Committee in good faith and in a
manner that satisfies Code Sections 409A and 422(c)(1), as applicable.



(a)
“Incentive Stock Option” or “ISO” means a Stock Option designated as, and
qualified as, an “incentive stock option” within the meaning of Code Section
422.



(b)
“Nonqualified Stock Options” or “NSO” means a Stock Option other than an
Incentive Stock Option.



(c)
“Option Agreement” means the document(s) evidencing the Award of a Stock Option.



(d)
“Outside Director” means a member of the Board of Directors who is not otherwise
an employee of the Corporation.



(e)
“Participants” means those individuals who hold unexercised Awards and any
authorized transferee of such individuals.



(f)
“Performance Period” means the period described in subsection 10(d) during which
a Performance Unit Award is earned.



(g)
“Performance-Based Award” means an Award that vests only upon the satisfaction
of one or more of the Qualifying Performance Criteria specified in subsection
11(b).



(h)
“Performance Unit” means and Award granting the right to receive Shares or cash
upon achievement of certain goals related to performance as stated in a
Performance Unit Agreement.

(i)
“Performance Unit Agreement” means the document(s) evidencing a Performance
Unit Award.



(j)
“Plan” means the Nautilus, Inc. 2015 Long Term Incentive Plan as stated in this
document and any amendments to it.



(k)
“Qualifying Performance Criteria” has the meaning set forth in subsection 11(b).



(l)
“Restricted Stock Award” means an Award of Shares, the grant, issuance,
retention, vesting, termination and/or forfeiture of which is subject to the
terms and conditions stated in a Restricted Stock Agreement.



(m)
“Restricted Stock Agreement” means the document(s) evidencing an Award of
Restricted Stock.



(n)
“SAR Agreement” means the document(s) evidencing a Stock Appreciation Right
Award.



(o)
“Share” means a share of Common Stock or the number and kind of shares of stock
or other securities which shall be substituted or adjusted for such shares as
provided in Section 12.



(p)
“Stock Appreciation Right” or “SAR” means a right to receive, in cash or stock
(as determined by the Committee), an amount, with respect to a specific number
of Shares, equal to or otherwise based on the excess of:



(1)
The market value of a Share at the time of exercise over;



(2)
The exercise price of the right, subject to the terms and conditions stated in
the SAR Agreement.



(q)
“Stock Option” means a right to purchase a number of Shares at such exercise
price, at such times, and on such other terms and conditions as are specified in
or determined pursuant to the Option Agreement. The Committee may grant Stock
Options intended to qualify as Incentive Stock Options and Stock Options that
are Nonqualified Stock Options, as the Committee, in its sole discretion, shall
determine.



(r)
“Stock Unit Award” means an Award of a right to receive, in cash or stock (as
determined by the Committee), the market value of one Share, the grant,
issuance, retention, vesting, termination and/or forfeiture of which is subject
to the terms and conditions stated in a Stock Unit Agreement.



(s)
“Stock Unit Agreement” means the document(s) evidencing a Stock Unit Award.







--------------------------------------------------------------------------------




(t)
“Subsidiary” means any corporation, partnership, joint venture, limited
liability company or other entity in which at least 50% or more of the voting
power or economic interests is owned, directly or indirectly, by Nautilus.

3.    ADMINISTRATION
  
(a)
Administration by the Committee or Board.



(1)
Subject to paragraph (2) below, this Plan shall be administered by the Committee
in accordance with its Charter.



(2)
The Board of Directors, in its sole discretion, may exercise any authority of
the Committee under this Plan in lieu of the Committee’s exercise thereof and,
in such instances, references in the Plan to the Committee shall refer to the
Board of Directors.



(b)
Delegation.



(1)
The Board of Directors or the Committee may delegate to one or more separate
committees (a “Subcommittee”) composed of one or more members of the Board of
Directors who are Outside Directors (and who may but need not be members of the
Committee) the ability to grant Awards and take the other actions described in
subsection 3(c) with respect to any Participant who is not an Executive Officer,
and such actions shall be treated for all purposes as if taken by the Committee.



(2)
The Committee may delegate to an Executive Officer the authority to grant Awards
within parameters established by the Committee to any Participant who is not an
Executive Officer.



(3)
Any action by any such Subcommittee or Executive Officer within the scope of
such delegation shall be deemed for all purposes to have been taken by the
Committee, and references in this Plan to the Committee shall include any such
Subcommittee or Executive Officer.



(4)
The Committee may delegate certain ministerial functions with respect to the
administration of the Plan to an officer or officers of the Corporation (an
“Administrator”) as follows:



(A)
Subject to paragraphs (B) and (D) below, the Administrator(s) shall have the
authority to:



(i)
Execute and distribute documents, instruments and other agreements evidencing or
relating to Awards granted under this Plan;



(ii)
To maintain records relating to the grant, vesting, exercise, forfeiture or
expiration of Awards;



(iii)
To process or oversee the issuance of Shares upon the exercise, vesting and/or
settlement of an Award; and



(iv)
To take such other actions as the Committee may specify.



(B)
In no case shall any Administrator be authorized to grant Awards under the Plan
or to take any discretionary actions with respect to the Plan or any Award,
including, by way of example and not of limitation, interpreting the provisions
of the Plan or any Award.



(C)
Any action by any Administrator within the scope of its delegation shall be
deemed for all purposes to have been taken by the Committee, and references in
this Plan to the Committee shall include any such Administrator, provided that
the actions and interpretations of any such Administrator shall be subject to
final review and approval, disapproval or modification by the Committee.



(D)
Notwithstanding anything to the contrary in this subsection 3(b), no power or
authority may be delegated that is required by law, regulation or applicable
stock exchange listing standards to be exercised by the Committee.







--------------------------------------------------------------------------------




(c)
Powers of the Committee. Subject to the express provisions and limitations set
forth in this Plan, the Committee shall be authorized and empowered to do all
things necessary or desirable, in its sole discretion, in connection with the
administration of the Plan, including, without limitation, the following:



(1)
To prescribe, amend and rescind rules, policies and practices relating to the
administration of the Plan and to define terms not otherwise defined in the
Plan;



(2)
To determine which persons are Participants, to which of such Participants, if
any, Awards shall be granted under the Plan, and the timing of any such Awards;



(3)
To grant Awards to Participants and, subject to the terms of the Plan, determine
the terms and conditions of each Award, including the number of Shares covered
by each Award, the exercise or purchase price, and any terms or conditions
relating to vesting, exercise, forfeiture or expiration, which terms may, but
need not be, conditioned upon the passage of time, continued employment, the
satisfaction of performance criteria, the occurrence of certain events or other
factors;



(4)
To establish or verify the extent of satisfaction of any performance goals or
other conditions applicable to the grant, issuance, exercisability, vesting
and/or ability to retain any Award;

(5)
To prescribe and amend the terms of the Award Agreements and related documents
and instruments pursuant to which Awards may be settled or exercised or
beneficiaries may be designated;



(6)
To determine whether, and the extent to which, adjustments are required pursuant
to Section 12;



(7)
To determine whether and to what extent an Award may be settled in cash, Shares,
or a combination thereof;



(8)
To interpret and construe the Plan, any rules, polices or procedures relating to
the Plan and the terms and conditions of any Award Agreement and related
documents and instruments pursuant to which Awards may be settled or exercised
or beneficiaries may be designated, and to make exceptions to any such
provisions in good faith and for the benefit of the Corporation; and



(9)
To make all other determinations deemed necessary or advisable for the
administration of this Plan.



(d)
Effect of Change in Status. The Committee shall have the discretion to determine
the effect upon an Award of a change in a Participant’s employment status
(including whether a Participant shall be deemed to have experienced a
termination of employment or other change in status), including the vesting,
expiration or forfeiture of an Award in the case of:



(1)
Any individual who is employed by an entity that ceases to be a Subsidiary;



(2)
Any leave of absence approved by the Corporation;



(3)
Any transfer between locations of employment between Nautilus and any Subsidiary
or between any Subsidiaries;



(4)
Any change in the Participant’s status from an employee to a consultant or
member of the Board of Directors, or vice versa; and



(5)
Any employee who at the request of the Corporation becomes employed by any
partnership, joint venture, limited liability company, corporation or other
entity that is not a Subsidiary.



(e)
Determinations of the Committee. All decisions, determinations and
interpretations by the Committee regarding this Plan shall be final, conclusive
and binding on all persons, including, the Participants and any other individual
claiming benefits or rights under the Plan. Any dispute regarding the
interpretation of the Plan or any Award shall be submitted by the Participant to
the Committee for review. The resolution of such a dispute by the Committee
shall be final, conclusive and binding on the Participant. The Committee shall
consider such factors as it deems relevant to making such decisions,
determinations and interpretations including, without limitation, the
recommendations or advice of any attorneys, consultants and accountants as it
may select.







--------------------------------------------------------------------------------




4.    PARTICIPANTS
  
Awards under the Plan may be granted to:


(a)
Any employee of the Corporation;



(b)
Any non-employee member of the Board of Directors or the board of directors (or
other governing body) of any Subsidiary; and



(c)
Any non-employee consultant who provides services to the Corporation.



5.    EFFECTIVE DATE AND EXPIRATION OF PLAN


(a)
Effective Date. This Plan was approved by the Board of Directors on February 12,
2015 and will become effective on April 28, 2015 subject to shareholder approval
at the 2015 Annual Meeting of the shareholders of Nautilus.



(b)
Expiration Date.



(1)
The Plan shall remain available for the grant of Awards until the earlier of:



(A)
April 28, 2025; or



(B)
The date on which all Shares available for issuance under the Plan have been
issued as fully vested Shares.



(2)
The expiration of the Committee’s authority to grant Awards under the Plan will
not affect the operation of the terms of the Plan or the Corporation’s and
Participants’ rights and obligations with respect to Awards granted on or prior
to the expiration date of the Plan.

  
6.    SHARES SUBJECT TO THE PLAN
  
(a)
Aggregate Limits.



(1)
Subject to adjustment as provided in paragraph (2) below and in Section 12, the
aggregate number of Shares that may be granted pursuant to Awards under the Plan
is 1,300,000 plus any Shares reserved under Nautilus’ 2005 Long-Term Incentive
Plan, as amended, that are not subject to a grant on April 28, 2015, or as to
which the option award is forfeited on or after April 28, 2015. The Shares that
may be granted pursuant to Awards under the Plan may include Shares reacquired
by Nautilus (including Shares purchased in the open market) or authorized but
unissued Shares. To the extent any Award is forfeited, terminates, expires or
lapses instead of being exercised, is not earned in full or is settled in cash,
the Shares subject to such Awards not delivered as a result shall again be
available to be granted as Awards under this Plan.



(2)
The aggregate number of Shares available for issuance under the Plan shall be
reduced by two (2) Shares for each Share delivered in settlement of any SAR,
Restricted Stock, Stock Unit or Performance Unit Award, and one (1) Share for
each Share delivered in settlement of a Stock Option Award.



(b)
Limitations on Grants.



(1)
The aggregate number of Shares subject to Stock Options or Stock Appreciation
Rights granted under this Plan during any calendar year to any one Participant
shall not exceed 1,000,000.



(2)
The aggregate number of Shares subject to Restricted Stock or Stock Unit Awards
granted under this Plan during any calendar year to any one Participant shall
not exceed 1,000,000.



(3)
Notwithstanding anything to the contrary in this Plan, the limitations in
paragraphs (1) and (2) above shall be subject to adjustment under Section 12,
but only to the extent that such adjustment will not





--------------------------------------------------------------------------------




affect the status of any Award intended to qualify as “performance-based
compensation” within the meaning of Code Section 162(m).


(4)
The aggregate number of Shares issued pursuant to Incentive Stock Options
granted under the Plan shall not exceed 1,000,000, which limitation shall be
subject to adjustment under Section 12 only to the extent that adjustment is
allowable under Code Section 422.

  
7.    PLAN AWARDS


(a)
Award Types. The Committee is authorized to grant the following Awards under the
Plan provided that their terms and conditions are not inconsistent with the
provisions of the Plan:



(1)
Stock Options, pursuant to the terms and conditions of a Stock Option Agreement.



(2)
Stock Appreciation Rights, pursuant to the terms and conditions of an
SAR Agreement.



(3)
Restricted Stock, pursuant to the terms and conditions of a Restricted
Stock Agreement.



(4)
Stock Units, pursuant to the terms and conditions of a Stock Unit Agreement.



(5)
Performance Units pursuant to the terms and conditions of a Performance
Unit Agreement.



(b)
Grants of Awards; Designation as Performance-Based Awards.



(1)
Awards may be granted separately or in tandem or in the alternative.



(2)
The Committee, in its discretion, may designate any Award as a Performance‑Based
Award and designate in the Award Agreement the Qualifying Performance Criteria
upon which the grant or vesting of the Award is conditioned.

  
8.    STOCK OPTIONS AND SARS
  
(a)
The Committee may grant Stock Options or SARs only to those eligible individuals
described in Section 4 who are selected by the Committee as Participants.



(b)
No Participant shall have any rights as a shareholder with respect to any Shares
subject to Stock Options or SARs under the Plan until the Shares have been
issued.



(c)
Each Stock Option or SAR shall be evidenced only by an Option Agreement or SAR
Agreement approved by the Committee and executed by the Committee and the
Participant. Each Stock Option grant will expressly identify the Stock Option as
an ISO or as a Nonqualified Stock Option. Awards of Stock Options or SARs
granted pursuant to the Plan need not be identical, but each must contain or be
subject to the following terms and conditions:



(1)
Price. The exercise price of each Stock Option or SAR granted under the Plan
shall be established by the Committee and set forth in the applicable Option
Agreement or SAR Agreement. The exercise price per Share shall not be less than
100% of the Fair Market Value of a Share on the date of grant. The exercise
price of a Stock Option shall be paid in cash or in such other form if and to
the extent permitted by the Committee, including without limitation, by delivery
of already-owned Shares with an aggregate value equal to the exercise price,
withholding (either actually or by attestation) of Shares with an aggregate
value equal to the exercise price otherwise issuable under such Stock Option
and/or by payment under a broker-assisted sale and remittance program acceptable
to the Committee.



(2)
No Repricing. Other than in connection with a change in the capitalization of
Nautilus (as described in Section 12), in no event may any Stock Option or SAR
without shareholder approval be amended to decrease the exercise price, be
cancelled in exchange for cash or other Awards or in conjunction with the grant
of any new Stock Option or SAR with a lower exercise price, or otherwise be
subject to any action that would be treated as a “repricing” of such Stock
Option or SAR under applicable stock exchange listing standards or accounting
standards.





--------------------------------------------------------------------------------






(3)
Duration, Exercise and Termination of Stock Options and SARs. Each Stock Option
or SAR shall be exercisable at such times and in such installments during the
period prior to the expiration of the Stock Option or SAR as determined by the
Committee and set forth in the Option Agreement or SAR Agreement. The Committee
may make the exercise of any Stock Option or SAR subject to continued
employment, the passage of time and/or such performance requirements as deemed
appropriate by the Committee and set forth in the Option Agreement or SAR
Agreement. At any time after the grant of a Stock Option or SAR, the Committee
may reduce or eliminate any restrictions on the Participant’s right to exercise
all or part of the Stock Option or SAR. Upon exercise of a Stock Option or SAR,
settlement and payment shall occur at the time(s) and in the manner set forth in
the applicable Option Agreement or SAR Agreement.



(4)
Termination of Employment. The Option Agreement or SAR Agreement may provide for
the forfeiture or cancellation of the Stock Option or SAR, in whole or in part,
in the event of the Participant’s termination of employment or service. In all
cases, the Option Agreement or SAR Agreement shall provide that vesting shall
cease in the event of the Participant’s termination of employment or service.



(5)
Conditions and Restrictions Upon Securities Subject to Stock Options or SARs.
Subject to the express provisions of the Plan, the Committee may provide in the
Option Agreement or SAR Agreement that the Shares issued upon exercise of a
Stock Option or SAR shall be subject to such further conditions or agreements as
the Committee in its discretion may specify, including without limitation,
conditions on vesting or transferability, forfeiture or repurchase provisions.



(6)
Settlement of SARs. Settlement of SARs upon exercise may be satisfied through
cash payments, the delivery of Shares, or a combination thereof, as the
Committee shall determine.

 
(7)
Other Terms and Conditions. Option Agreements and SAR Agreements may also
contain such other provisions, which shall not be inconsistent with any of the
foregoing terms, as the Committee shall deem appropriate.



(8)
ISOs. Stock Options intending to qualify as ISOs shall be subject to the
following conditions:



(A)
ISOs may be granted only to employees of Nautilus or a “subsidiary corporation”
of Nautilus within the meaning of Code Section 424(f).



(B)
No Stock Option intended to qualify as an ISO shall be granted to any person if,
immediately after the grant of such Award, such person would own stock,
including stock subject to outstanding Awards held by that person under the Plan
or any other plan established by the Corporation, amounting to more than 10% of
the total combined voting power or value of all classes of stock of the
Corporation.



(C)
The aggregate Fair Market Value of the Common Stock (determined at the time of
grant) for which ISOs are exercisable for the first time by the Participant
during any calendar year, under all of the plans of the Corporation under which
Incentive Stock Options may be issued, may not exceed $100,000.



(D)
To the extent a Stock Option that, by its terms, is intended to be an Incentive
Stock Option exceeds this $100,000 limit, the portion of the Stock Option in
excess of such limit shall be treated as a Nonqualified Stock Option.



(E)
To the extent that the Option Agreement specifies that a Stock Option is
intended to qualify as an ISO, the provisions of the Option Agreement shall be
construed and interpreted accordingly.

  
9.    RESTRICTED STOCK AND STOCK UNITS
  
(a)
The Committee may grant Restricted Stock or Stock Units only to those eligible
individuals described in Section 4 who are selected by the Committee.







--------------------------------------------------------------------------------




(b)
Awards of Restricted Stock or Stock Units shall be evidenced by Restricted Stock
Agreements or Stock Unit Agreements approved by the Committee and executed by
the Committee and the Participant. Awards of Restricted Stock or Stock Units
granted pursuant to the Plan need not be identical, but each must contain or be
subject to the following terms and conditions:



(1)
Mandatory Terms and Conditions. Each Restricted Stock Agreement and Stock Unit
Agreement shall contain provisions regarding:



(A)
The number of Shares granted under the Award or a formula for determining such;



(B)
The purchase price of the Shares, if any, and the means of payment for
the Shares;



(C)
If the Award is a Performance-Based Award, the Qualifying Performance Criteria,
if any, and level of achievement versus these criteria that shall determine the
number of Shares granted, issued, retainable and/or vested;



(D)
Such other terms and conditions relating to the grant, issuance, vesting and/or
forfeiture of the Shares as determined by the Committee, to the extent not
inconsistent with this Plan;



(E)
Restrictions on the transferability of the Shares, if any; and



(F)
Such further terms and conditions as may be determined from time to time by the
Committee, in each case not inconsistent with this Plan.



(2)
Sale or Award Price. Subject to the requirements of applicable law, the
Restricted Stock Agreement or Stock Unit Agreement shall set forth the price, if
any, as determined by the Committee at which Shares of Restricted Stock or Stock
Units shall be sold or awarded to a Participant.



(3)
Share Vesting. The grant, issuance, retention and/or vesting of Shares under
Restricted Stock or Stock Unit Awards shall be at such time and in such
installments as determined by the Committee or under criteria established by the
Committee. The Committee shall have the right to make the timing of the grant
and/or the issuance, ability to retain and/or vesting of Shares under Restricted
Stock or Stock Unit Awards subject to continued employment, passage of time
and/or such performance criteria and level of achievement versus these criteria
as deemed appropriate by the Committee, which criteria may be based on financial
performance and/or personal performance evaluations. Notwithstanding anything to
the contrary in the Plan, the performance criteria for any Restricted Stock
Award or Stock Unit Award that is intended to satisfy the requirements for
“performance‑based compensation” within the meaning of Code Section 162(m) shall
be measured based on one or more Qualifying Performance Criteria selected by the
Committee and specified at the time the Restricted Stock Award is granted.



(4)
Termination of Employment. The Restricted Stock Agreement or Stock Unit
Agreement may provide for the forfeiture or cancellation of the Restricted Stock
or Stock Unit Award, in whole or in part, in the event of the termination of
employment or service of the Participant to whom it was granted. In all cases,
the Restricted Stock Agreement or Stock Unit Agreement shall provide that
vesting shall cease in the event of termination of employment or service of the
Participant to whom it was granted.



(5)
Shareholder Rights. No Participant shall have any rights as a shareholder with
respect to any Shares subject to an Award of Stock Units under the Plan until
said Shares have been issued. A Participant shall have rights as a shareholder
with respect to any Shares subject to a Restricted Stock Award under the Plan
only to the extent specified in this Plan or the Restricted Stock Agreement
evidencing such Award.



(6)
Settlement of Stock Units. Upon expiration of the vesting period, settlement of
Stock Units shall be made in Shares, cash or a combination thereof, as
determined by the Committee, at the time(s) and in the manner set forth in the
applicable Stock Unit Agreement. Until a Stock Unit is so settled, the number of
Shares represented by a Stock Unit shall be subject to adjustment pursuant to
Section 12.







--------------------------------------------------------------------------------




10.    PERFORMANCE UNITS


(a)
General. The Committee may grant Performance Units only to those eligible
individuals described in Section 4 who are selected by the Committee as
Participants.



(b)
Awards. A Performance Unit may be awarded either alone or in addition to other
Awards granted under the Plan. The Committee shall determine the number of
Performance Units granted to each Participant. Each Performance Unit Award shall
be evidenced by a Performance Unit Agreement approved by the Committee and
executed by the Committee and the Participant.



(c)
Settlement. The Performance Unit Agreement shall provide that Performance Units
may be settled in Shares, cash or a combination thereof, as determined by the
Committee, at the time(s) and in the manner set forth in the applicable
Performance Unit Agreement. Until a Performance Unit is so settled, the number
of Shares represented by a Performance Unit shall be subject to adjustment
pursuant to Section 12.



(d)
Performance Period and Criteria. The time period during which a Performance Unit
Award shall be earned shall be the “Performance Period,” and, except in the year
in which the Plan is adopted, shall be at least the length of one (1) fiscal
year (whether of Nautilus or of any Subsidiary, determined in the discretion of
the Committee). Performance Units shall be subject to performance goals
established by the Committee. Notwithstanding anything to the contrary in the
Plan, the performance criteria for any Performance Unit that is intended to
satisfy the requirements for “performance‑based compensation” within the meaning
of Code Section 162(m) shall be a measure based on one or more Qualifying
Performance Criteria selected by the Committee and specified in the Performance
Unit Agreement.



(e)
Earning Performance Unit Awards. After the applicable Performance Period has
ended, the Committee shall determine the extent to which the established
performance goals have been achieved.



(f)
Termination of Employment. The Performance Unit Agreement may provide for the
forfeiture or cancellation of the Performance Unit Award, in whole or in part,
in the event of the termination of employment or service of the Participant to
whom it was granted. In all cases, the Performance Unit Agreement shall provide
that vesting shall cease in the event of termination of employment or service of
the Participant to whom it was granted.



11.    OTHER PROVISIONS APPLICABLE TO AWARDS
  
(a)
Transferability. Unless the Award Agreement expressly states that the Award is
transferable as provided under the Plan, no Award granted under this Plan, nor
any interest in such Award, may be sold, assigned, conveyed, gifted, pledged,
hypothecated or otherwise transferred in any manner prior to the vesting or
lapse of any and all applicable restrictions, other than by will or the laws of
descent and distribution. The Committee may grant an Award or amend an
outstanding Award Agreement to provide that the Award is transferable or
assignable:

(1)
In the case of a transfer without the payment of any consideration, to any
“family member” as such term is defined in Section A.1(a)(5) of the General
Instructions to Form S-8 under the Securities Act of 1933, as amended from time
to time;



(2)
In any transfer described in clause (ii) of Section A.1(a)(5) of the General
Instructions to Form S-8 under the 1933 Act as amended from time to time,
provided that, following the transfer or assignment, the Award will remain
subject to substantially the same terms applicable to the Award while held by
the Participant, as modified as the Committee shall determine appropriate, and
as a condition to such transfer, the transferee shall execute an agreement
agreeing to be bound by the terms; and



(3)
In the case of a Stock Option intended to qualify as an ISO, only to the extent
consistent with Code Section 422.



Any purported assignment, transfer or encumbrance that does not qualify under
this subsection shall be void and unenforceable against the Corporation.






--------------------------------------------------------------------------------




(b)
Qualifying Performance Criteria.



(1)
For purposes of this Plan, the term “Qualifying Performance Criteria” shall mean
any one or more of the following performance criteria, either individually,
alternatively or in any combination, applied to either the Corporation as a
whole or to a business unit or Subsidiary, either individually, alternatively or
in any combination, and measured either annually or cumulatively over a period
of years, on an absolute basis or relative to a pre-established target, to
previous years’ results or to a designated comparison group, in each case as
specified by the Committee in the Award Agreement:



(A)
Cash flow;



(B)
Earnings per share;



(C)
Earnings before interest, taxes and amortization;



(D)
Return on equity;



(E)
Total shareholder return;



(F)
Share price performance;



(G)
Return on capital;



(H)
Return on assets or net assets;



(I)
Revenue or revenue growth;



(J)
Income or net income;



(K)
Operating income or net operating income;



(L)
Operating profit or net operating profit;



(M)
Operating margin or profit margin;



(N)
Return on operating revenue;



(O)
Return on invested capital;



(P)
Market segment share;



(Q)
Product release schedules;



(R)
New product innovation;



(S)
Product cost reduction through advanced technology;



(T)
Brand recognition/acceptance;



(U)
Product ship targets; or



(V)
Customer satisfaction.



(2)
Provided that such adjustments are consistent with the regulations under Code
Section 162(m), the Committee may adjust the performance goals and any
evaluation of performance under any Qualifying Performance Criteria to account
for changes in law or accounting practices and to make such adjustments the
Committee deems necessary or appropriate to reflect the impact of extraordinary
or unusual items, events or circumstances to avoid windfalls or hardships during
a performance period, including without limitation:





--------------------------------------------------------------------------------






(A)
Asset write-downs;



(B)
Litigation or claim judgments or settlements;



(C)
The effect of changes in tax law, accounting principles or other such laws or
provisions affecting reported results;



(D)
Accruals for reorganization and restructuring programs;



(E)
Any extraordinary non-recurring items as described in Accounting Standards
Codification 225-20 and/or in management’s discussion and analysis of financial
condition and results of operations appearing in the Corporation’s annual report
to shareholders for the applicable year; and

(F)
Events either not directly related to Company operations or not under the
reasonable control of Company management.



(3)
Notwithstanding satisfaction or completion of any Qualifying Performance
Criteria, to the extent specified at the time of grant, the number of Shares,
Stock Options, SARs, Stock Units or other benefits granted, issued, retainable
and/or vested under an Award on account of satisfaction of such Qualifying
Performance Criteria may be reduced by the Committee on the basis of such
further considerations as the Committee in its sole discretion shall determine.
However, such a reduction with respect to one Participant may not result in an
increase in the amount payable to another Participant.



(c)
Dividends. Unless otherwise provided by the Committee in the Award Agreement, no
adjustment shall be made in Shares issuable under the Award Agreement on account
of cash dividends that may be paid or other rights that may be issued to the
holders of Common Stock prior to the issuance of Shares under any Award. The
Committee shall specify in the Award Agreement whether dividends or dividend
equivalent amounts shall be paid to any Participant with respect to the Shares
subject to the Award Agreement that have not vested or been issued or that are
subject to any restrictions or conditions on the record date for dividends.



(d)
Award Agreements. The Committee shall, subject to applicable law, determine the
date an Award is deemed to be granted. The Committee may establish the terms of
Award Agreements and related documents and may, but need not, require as a
condition to any such agreement’s or document’s effectiveness that such
agreement or document be executed by the Participant, including by electronic
signature or other electronic indication of acceptance, and that Participant
agrees to such further terms and conditions as specified in such agreement or
document. The grant of an Award under this Plan shall not confer any rights upon
the Participant holding such Award other than such terms, and subject to such
conditions, as are specified in this Plan as being applicable to such type of
Award (or to all Awards) or as are expressly set forth in the Award Agreement.



(e)
Additional Restrictions on Awards. Either at the time an Award is granted or by
subsequent action, the Committee may, but need not, impose such restrictions,
conditions or limitations as it determines appropriate as to the timing and
manner of any resales by a Participant or other subsequent transfers by a
Participant of any Shares issued under an Award, including without limitation:



(1)
Restrictions under an insider trading policy;



(2)
Restrictions designed to delay and/or coordinate the timing and manner of sales
by the Participant or Participants; and



(3)
Restrictions as to the use of a specified brokerage firm for such resales or
other transfers.

  
(f)
Subsidiary Awards. In the case of a grant of an Award to any Participant who is
employed by or a service provider to a Subsidiary, such grant may, if the
Committee so directs, be implemented by Nautilus issuing any subject Shares to
the Subsidiary, for such lawful consideration as the Committee may determine,
upon the condition or understanding that the Subsidiary will transfer the Shares
to the Participant in accordance with the terms of the Award specified by the
Committee pursuant to the provisions of the Plan. Notwithstanding any other
provision hereof, such Award may be issued by and in the name of the Subsidiary
and shall be deemed granted on such date as the Committee shall determine.





--------------------------------------------------------------------------------






(g)
Suspension or Termination of Awards Upon Misconduct.



(1)
If at any time (including after a notice of exercise has been delivered) the
Committee reasonably believes that a Participant, other than an Outside
Director, has committed an act of misconduct as described below, the Committee
may suspend the exercise, vesting and settlement, as applicable, of any Award
granted to the Participant pending a final determination of whether such an act
of misconduct has been committed.  If the Committee determines a Participant,
other than an Outside Director, has committed an act of misconduct, any Award
granted to the Participant may, in the discretion of the Committee,
be forfeited, in whole or in part.



(2)
Any determination by the Committee with respect to the foregoing shall be final,
conclusive, and binding on all interested parties. For any Participant who is an
Executive Officer, the determination of the Committee shall be subject to the
approval of the Board of Directors.



(3)
For purposes of this subsection, an “act of misconduct” means embezzlement,
fraud, dishonesty in the performance of or willful neglect of job duties,
nonpayment of any obligation owed to the Corporation, breach of fiduciary duty
or deliberate disregard of Corporation rules, material breach of an agreement
between the Participant and the Corporation, the unauthorized disclosure of any
Corporation trade secret or confidential information, conduct constituting
unfair competition, or inducing any customer to breach a contract with the
Corporation, or any other conduct resulting in material (as determined by the
Committee in its discretion) loss, damage or injury to the Corporation.



12.    ADJUSTMENT OF AND CHANGES IN THE COMMON STOCK
  
(a)
The existence of outstanding Awards shall not affect in any way the right or
power of Nautilus or its shareholders to make or authorize any or all
adjustments, recapitalizations, reorganizations, exchanges, or other changes in
the capital structure or business of Nautilus, or any merger or consolidation of
Nautilus or any issuance of Shares or other securities or subscription rights
thereto, or any issuance of bonds, debentures, preferred or prior preference
stock ahead of or affecting the Common Stock, the Shares or other securities of
Nautilus or the rights thereof, or the dissolution or liquidation of Nautilus,
or any sale or transfer of all or any part of its assets or business, or any
other corporate act or proceeding, whether of a similar character or otherwise.
Further, except as expressly provided in the Plan or by the Committee unless the
Committee determines, in its sole discretion, that an adjustment is necessary or
appropriate and is not inconsistent with applicable law, including Code Sections
409A and 424(h), no adjustment by reason thereof shall be made with respect to,
the number of Shares subject to any and all Awards previously granted or the
exercise or purchase price per Share under such Awards because of:



(1)
The issuance by Nautilus of shares of stock or any class of securities
convertible into shares of any class of stock, for cash, property, labor or
services, upon direct sale, upon the exercise of rights or warrants to subscribe
therefor, or upon conversion of shares or obligations of Nautilus convertible
into such shares or other securities;



(2)
The payment of a dividend in property other than Shares; or



(3)
The occurrence of any similar transaction whether or not for fair value.

  
(b)
If the number of outstanding Shares of Nautilus for which the Award is then
exercisable or as to which the Award is to be settled shall at any time be
changed or exchanged by declaration of a stock dividend, stock split, reverse
stock split, combination of shares, extraordinary dividend of cash and/or
assets, recapitalization, reorganization or any similar event affecting the
capital structure of Nautilus or the number of Shares outstanding, the Committee
shall, subject to and consistent with the requirements of applicable law,
including Code Sections 409A and 424(h), appropriately and equitably adjust the
number and kind of Shares which are subject to this Plan or subject to any
Awards granted under the Plan, including Awards previously granted, and the
exercise or settlement prices of such Awards, so as to maintain the
proportionate number of Shares without changing the aggregate exercise or
settlement price.

  




--------------------------------------------------------------------------------




(c)
No right to purchase fractional Shares shall result from any adjustment of Stock
Options or SARs pursuant to this Section 12. In case of any such adjustment, the
Shares subject to the Stock Option or SAR shall be rounded down to the nearest
whole share.



(d)
Any Award Agreement and related documents may include such terms relating to the
effect of any merger, reorganization or changes in control affecting Nautilus as
the Committee determines in its discretion to be appropriate, to the extent not
inconsistent with Code Sections 409A and 424(h). Subject to any such terms, in
the event Nautilus is a party to a merger or other reorganization, outstanding
Awards shall be subject to the agreement of merger or reorganization. Such
agreement may provide, without limitation, for the assumption of outstanding
Awards by the surviving corporation or its parent, for their continuation by
Nautilus (if Nautilus is a surviving corporation), for accelerated vesting and
accelerated expiration, or for settlement in cash.

  
13.    LISTING OR QUALIFICATION OF COMMON STOCK
  
In the event that the Board of Directors determines in its discretion that the
listing or qualification of the Shares available for issuance under the Plan on
any securities exchange or quotation or trading system or other consent or
approval under any applicable law or governmental regulation is necessary as a
condition to the issuance of such Shares, a Stock Option or SAR may not be
exercised, in whole or in part, and a Restricted Stock Award, Stock Unit Award,
Performance Unit Award, Stock Option or SAR shall not vest unless such listing,
qualification, consent or approval has been unconditionally obtained.
  
14.    TERMINATION OR AMENDMENT OF THE PLAN
  
(a)
The Board of Directors may amend, alter or discontinue the Plan, and the Board
or the Committee may, to the extent permitted by the Plan, amend any Award
Agreement or other document relating to an Award made under this Plan, provided,
however, that Nautilus shall submit for shareholder approval any amendment
(other than an amendment pursuant to the adjustment provisions of Section 12)
required to be submitted for shareholder approval by the rules of any national
securities exchange on which the Shares are listed for trading or that otherwise
would:



(1)
Increase the maximum number of Shares for which Awards may be granted under
this Plan;



(2)
Reduce the price at which Stock Options may be granted below the price provided
for in subsection 8(c)(1);



(3)
Reduce the exercise price of outstanding Stock Options;



(4)
Extend the term of this Plan;



(5)
Change the classes of persons eligible to be Participants (as described in
Section 4); or



(6)
Increase the limits provided for in Section 6.

  
(b)
In addition, no such amendment or alteration shall be made which would impair
the rights of any Participant, without such Participant’s consent, under any
Award theretofore granted, provided that no such consent shall be required with
respect to any amendment or alteration if the Committee determines in its sole
discretion that such amendment or alteration either:



(1)
Is required or advisable in order for the Corporation, the Plan or the Award to
satisfy or conform to any law or regulation or to meet the requirements of any
accounting standard; or



(2)
Is not reasonably likely to significantly diminish the benefits provided under
such Award or that any such diminishment has been adequately compensated.



15.
PARTICIPANTS IN FOREIGN COUNTRIES



The Committee shall have the authority to adopt such modifications, procedures
and sub-plans as may be necessary or advisable to comply with provisions of the
laws of foreign countries in which the Corporation may operate.






--------------------------------------------------------------------------------




16.    WITHHOLDING
  
To the extent required by applicable federal, state, local or foreign law, the
Committee may and/or a Participant shall make arrangements satisfactory to the
Corporation for the satisfaction of any and all taxes, including any withholding
tax or payroll tax obligations, that arise with respect to any Award, the
issuance of Shares or payment of cash upon exercise or settlement of an Award or
any sale of Shares. The Corporation shall not be required to issue Shares or to
recognize the disposition of such Shares until such tax obligations are
satisfied. To the extent permitted or required by the Committee, these
obligations may or shall be satisfied by having the Corporation withhold a
portion of the Shares of stock that otherwise would be issued to a Participant
under such Award or by tendering Shares previously acquired by the Participant.


17.    GENERAL PROVISIONS
  
(a)
Employment At Will. Neither the Plan nor the grant of any Award nor any action
by Nautilus, any Subsidiary, the Committee or any Administrator shall be held or
construed to confer upon any person any right to be continued in the employ of
Nautilus or a Subsidiary. Nautilus and each Subsidiary expressly reserves the
right to discharge, without liability but subject to his or her rights under
this Plan, any Participant whenever, in the sole discretion of Nautilus or a
Subsidiary, as the case may be, its interest may so require.



(b)
Governing Law. This Plan and any Award Agreements and other documents relating
to Awards under the Plan shall be interpreted and construed in accordance with
the laws of the State of Washington and applicable federal law. The Committee
may provide that any dispute as to any Award shall be presented and determined
in such forum as the Committee may specify, including through binding
arbitration. Any reference in this Plan, or in an Award Agreement or related
document, to a provision of law or to a rule or regulation shall be deemed to
include any successor law, rule or regulation of similar effect
or applicability.



(c)
Unfunded Plan. Insofar as it provides for Awards, the Plan shall be unfunded.
Although bookkeeping accounts may be established with respect to Participants
who are granted Awards under this Plan, any such accounts will be used merely as
a bookkeeping convenience. The Corporation shall not be required to segregate
any assets which may at any time be represented by Awards, nor shall this Plan
be construed as providing for such segregation, nor shall the Corporation or the
Committee be deemed to be a trustee of stock or cash to be awarded under the
Plan.



18.    NON-EXCLUSIVITY OF PLAN
  
Neither the adoption of this Plan by the Board of Directors nor the submission
of this Plan to the shareholders of the Corporation for approval shall be
construed as creating any limitations on the power of the Board of Directors or
the Committee to adopt such other incentive arrangements as either may deem
desirable, including without limitation, the granting of stock options, stock
appreciation rights, restricted stock, stock units or performance units other
than under this Plan, and such arrangements may be either generally applicable
or applicable only in specific cases.


19.    COMPLIANCE WITH OTHER LAWS AND REGULATIONS
  
This Plan, the grant and exercise of Awards under the Plan, and the obligation
of the Corporation to sell, issue or deliver Shares under such Awards, shall be
subject to all applicable federal, state and local laws, rules and regulations
and to such approvals by any governmental or regulatory agency as may be
required. The Corporation shall not be required to register in a Participant’s
name or deliver any Shares prior to the completion of any registration or
qualification of such Shares under any federal, state or local law or any ruling
or regulation of any government body which the Committee shall determine to be
necessary or advisable. To the extent the Corporation is unable (or the
Committee deems it infeasible) to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by the Corporation’s counsel to
be necessary to the lawful issuance and sale of any Shares under the Plan, the
Corporation shall be relieved of any liability with respect to the failure to
issue or sell such Shares as to which such requisite authority shall not have
been obtained. No Stock Option shall be exercisable and no Shares shall be
issued and/or transferable under any other Award unless a registration statement
with respect to the Shares underlying such Stock Option or Award is effective
and current or the Corporation has determined that such registration is
unnecessary.
  




--------------------------------------------------------------------------------




20.    LIABILITY OF CORPORATION
  
The Corporation shall not be liable to a Participant or other persons as to:


(a)
The non-issuance or sale of Shares as to which the Corporation has been unable
to obtain from any regulatory body having jurisdiction the authority deemed by
the Corporation’s counsel to be necessary to the lawful issuance and sale of any
Shares under the Plan; and



(b)
Any tax consequence expected, but not realized, by any Participant or other
person due to the receipt, exercise or settlement of any Stock Option or other
Award granted under the Plan.



21.
DESIGNATION OF BENEFICIARY



The Committee shall establish such procedures and prescribe such forms as it
deems appropriate for a Participant to designate a beneficiary to receive any
amounts payable under an Award in the event of the


